Action of trespass in cutting and removing the standing growth from a tract of land comprising about six acres. In 1905, the plaintiff conveyed to the defendant the standing growth on a certain tract of land, *563but previous to the conveyance the plaintiff and the defendant went upon the premises and spotted trees to indicate the boundary lines of the tract to be included in the conveyance. The lines as marked by the spots were not straight, but quite irregular and zigzag, being so made to include spots of growth suitable to be cut. The chief question in dispute was where on the face of the earth the spotted line was actually made. If made where the plaintiff claimed, the six acre piece, on which the alleged trespass was committed, was entirely outside of the territory on which the defendant bought the standing growth, and if made where the defendant claimed the six acre piece was within.the territory covered by the conveyance to him. The question of fact whether the parties spotted the line as claimed by the plaintiff, or that claimed by the defendant, was determinable almost wholly from the conflicting testimony of the plaintiff and the defendant. Verdict for plaintiff for $256.50. The defendant moved for a new trial. Motion overruled.
Geo. F. &■ Leroy Haley, and Addison F. Haley, for plaintiff.
Charles T. Read, and Cleaves, Waterhouse & Emery, for defendant.